                       Case 19-10234-KG           Doc 189       Filed 02/26/19          Page 1 of 11



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                     )
In re:                                                               )   Chapter   11
                                                                     )
THINGS REMEMBERED,INC., et al.,t                                     )   Case   No. 19-10234 (KG)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )

    NOTICE OF AGENDA FOR HEARING ON FOR FEBRUARY 28,2019, AT 11:00 A.M.
    (PREVAILING EASTERN TIME), BEFORE THE HONORABLE KEVIN GROSS AT
        THE UNITED STATES BANKRUPTCY COURT F'OR THE DISTRICT OF
       DELA\ryARE, LOCATED AT 824 NORTH MARKET STREET' 6TH FLOOR,
              couRTRooM No.3, WILMINGTON, DELAWARE 198012

CONTINUED MATTER:

1           Debtors' Motion Seeking Entry of Interim and Final Orders (I) Authorizing Postpetition
            Use of Cash Collateral, (II) Granting Adequate Protection to the Secured Parties, (III)
            Modifuing the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting
            Related Relief [Docket No. 22, filed on February 6,20191.

                      Response Deadline: February 21,2019 at 4:00 p.m. (ET). Extended to March 7,
                      2019, at 4:00 p.m. (ET) for the Official Committee of Unsecured Creditors.

                      Responses Received

                      A.     Limited Objection and Joinder of CBL & Associates Management, Inc. to
                             Certain Landlords' Objection to the Debtors' Motion Seeking Entry of
                             Interim and Final Orders (1) Authorizing Post Petition Use of Cash
                             Collateral, (II) Granting Adequate Protection to the Secured Parties, (IIf
                             Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V)
                             Granting Related Relief fDocket No. 157, filed on February 21,2019].




       The Debtors in these chapter1l cases, along with the last four digits of each Debtor's federal tax identification
       number,    include: Things  Remembered, Inc. (2696); TRM Holdco Corp. (5858); and TRM Holdings
       Corporation (2354). The location of the Debtors' seryice address is: 5500 Avion Park Drive, Highland Heights,
       Ohio 44143.

2      Any party who wishes to attend telephonically is required to make arrangements prior to the hearing through
       CourtCall by telephone (866-582-6878) or by facsimile (866-533-2946).


{   r229.001-w00s4344. }
                     Case 19-10234-KG        Doc 189       Filed 02/26/19   Page 2 of 11



                      B.     Limited Objection of Aronov Realty Management, Brookfield Property
                             REIT Inc., Centennial Real Estate Company, LLC, Kravco Company
                             LLC, Montebello Town Center Investors LLC, ST Mall Owner, LLC,
                             YTC Mall Owner, LLC, Starwood Retail Partners LLC, and the Macerich
                             Company to Debtors' Motion Seeking Entry of Interim and Final Orders
                             (I) Authorizing Postpetition Use of Cash Collateral, (II) Granting
                             Adequate Protection to the Secured Parties, (III) Modifying the Automatic
                             Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
                             [Docket No. 158, filed on February 21,2019].

                      Related Documents:

                      A.     Order (A) Authorizing Postpetition Use of Cash Collateral, (B) Granting
                             Adequate Protection to the Secured Parties, (C) Modi$ing the Automatic
                             Stay, (D) Scheduling a Final Hearing, and (E) Granting Related Relief
                             [Docket No. 70, entered on February 7,20191.

                      B      Omnibus Notice of Second Day Hearing [Docket           No. 79, filed   on
                             February 7,20191.

                      Status: This matter has been continued to the hearing on March 13,2019 at I 1:00
                      a.m. (ET).

        TTERS UNDER

2           Debtors' Motion Seeking Entry of Interim and Final Orders (I) Authorizing, but Not
            Directing, the Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other
            Compensation, and Reimbursable Employee Expenses and (B) Continue Employee
            Benefits Programs and (II) Granting Related Relief [Docket No. 6, filed on February 6,
            20191.

                      Response Deadline: February 21,2019 at 4:00 p.m. (ET). Extended to February
                      25,2019, at 12:00 p.m. (ET) for the Official Committee of Unsecured Creditors.

                      Responses Received:

                      A.     Informal comments received from the United States Trustee and the
                             Offrcial Committee of Unsecured Creditors.




{   r229.001-w0054344.}                                2
                    Case 19-10234-KG       Doc 189        Filed 02/26/19   Page 3 of 11



                    Related Documents:

                    A.     Interim Order (I) Authorizing, But Not Directing, the Debtors to (A) Pay
                           Prepetition Employee Wages, Salaries, Other Compensation, and
                           Reimbursable Employee Expenses and (B) Continue Employee Benefits
                           Programs and (II) Granting Related Relief [Docket No. 65, entered on
                           February 7,20191.

                    B.     Omnibus Notice of Second Day Hearing [Docket           No. 79, filed   on
                           February 7,20191.

                    C.     Certification of Counsel Regarding Debtors' Motion Seeking Entry of
                           Interim and Final Orders (I) Authorizing,butNot Directing, the Debtors to
                           (A) Pay Prepetition Employee Wages, Salaries, Other Compensation, and
                           Reimbursable Employee Expenses and (B) Continue Employee Benefits
                           Programs and (II) Granting Related Relief fDocket No. 180, filed on
                           February 26,20191.

                    Status: A certification of counsel has been filed and submiued in accordance with
                    the Court's procedures.

J         Debtors' Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors
          to (A) Continue to Operate Their Cash Management System, (B) Honor Certain
          Prepetition Obligations Related Thereto, (C) Maintain Existing Business Forms, and (II)
          Granting Related Relief fDocket No. 7, filed on February 6,20191.

                    Response Deadline: February 2I,2019 at 4:00 p.m. (ET). Extended to February
                    25,2019, at 12:00 p.m. (ET) for the Official Committee of Unsecured Creditors.

                    Responses Received

                    A       Informal comments received from the Official Committee of Unsecured
                            Creditors.

                    Related Documents:

                    A      Interim Order (I) Authorizing the Debtors to (A) Continue to Operate
                           Their Cash Management System, (B) Honor Certain Prepetition
                           Obligations Related Thereto, (C) Maintain Existing Business Forms, and
                           (II) Granting Related Relief [Docket No. 62, entered on February 7,2019].

                    B      Omnibus Notice of Second Day Hearing [Docket           No. 79, filed   on
                           February 7,20191.




{ 1229.001-w00s4344. }                               -)
                         Case 19-10234-KG          Doc 189       Filed 02/26/19     Page 4 of 11



                         C         Certification of Counsel Regarding Debtors' Motion Seeking Entry of
                                   Interim and Final Orders (I) Authorizing the Debtors to (A) Continue to
                                   Operate Their Cash Management System, (B) Honor Certain Prepetition
                                   Obligations Related Thereto, (C) Maintain Existing Business Forms, and
                                   (II) Granting Related Relief [Docket No. 184, filed on February 26,20191.

                         Status:      A certification of counsel has been     filed and submitted in accordance
                                      with the Court's procedures.

4.          Debtors' Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Payment
            of Certain Prepetition Taxes and Fees and (II) Granting Related Relief [Docket No. 9,
            filed on February 6,20191.

                         Response Deadline: February 21,2019 at 4:00 p.m. (ET). Extended to February
                         25,2019, at 12:00 p.m. (ET) for the Official Committee of Unsecured Creditors.

                         Responses Received:

                         A.        Informal comments received from the Official Committee of Unsecured
                                   Creditors.

                         Related Documents:

                         A         Interim Order (I) Authorizing the Payment of Certain Prepetition Taxes
                                   and Fees and (II) Granting Related Relief fDocket No. 63, entered on
                                   February 7,20191.

                         B         Omnibus Notice of Second Day Hearing [Docket              No. 79, filed   on
                                   February 7,20191.

                         C         Certification of Counsel Regarding Debtors' Motion Seeking Entry of
                                   Interim and Final Orders     (I) Authorizing the Payment of Certain
                                   Prepetition Taxes and Fees and (II) Granting Related Relief [Docket No.
                                   181, filed on February 26,20191.

                         Status:      A certification of counsel   has been   filed and submitted in accordance
                                      with the Court's procedures.

5           Debtors' Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors
            to (A) Pay Their Obligations under Insurance Policies Entered into Prepetition, (B)
            Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify, or Purchase Insurance
            Coverage, (D) Maintain the Customs Surety Bonds, and (E) Honor the Terms of the
            Financing Agreements and Pay Premiums Thereunder, and (II) Granting Related Relief
            [DocketNo. 10, filed on February 6,20191.
                         Response Deadline: February 21,2019 at 4:00 p.m. (ET). Extended to February
                         25,2019, at 12:00 p.m. (ET) for the Official Committee of Unsecured Creditors.


{   1229.001-W0054344.   )
                                                             4
                      Case 19-10234-KG          Doc 189      Filed 02/26/19    Page 5 of 11



                      Responses Received

                      A.        Informal comments received from the Offrcial Committee of Unsecured
                                Creditors.

                      Related Documents:

                      A.        Interim Order (I) Authorizing the Debtors to (A) Pay Their Obligations
                                under Insurance Policies Entered into Prepetition, (B) Continue to Pay
                                Brokerage Fees, (C) Renew, Supplement, Modifu, or Purchase Insurance
                                Coverage, (D) Maintain the Customs Surety Bonds, and (E) Honor the
                                Terms of the Financing Agreements and Pay Premiums Thereunder, and
                                (II) Granting Related Relief [Docket No. 71, entered on February 7,20191.

                      B         Omnibus Notice of Second Day Hearing [Docket No. 79, filed on
                                February 7,20191.

                      C         Certification of Counsel Regarding Debtors' Motion Seeking Entry of
                                Interim and Final Orders (I) Authorizing the Debtors to (A) Pay Their
                                Obligations under Insurance Policies Entered into Prepetition, (B)
                                Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify, or
                                Purchase Insurance Coverage, (D) Maintain the Customs Surety Bonds,
                                and (E) Honor the Terms of the Financing Agreements and Pay Premiums
                                Thereunder, and (II) Granting Related Relief fDocket No. 186, filed on
                                February 26,20191.

                      Status:      A certification of counsel has been   filed and submitted in accordance
                                   with the Court's procedures.

6           Debtors' Motion Seeking Entry of Interim and Final Orders (I) Determining Adequate
            Assurance of Payment for Future Utility Services, (II) Prohibiting Utility Providers from
            Altering, Refusing, or Discontinuing Utility Services, (III) Establishing Procedures for
            Determining Adequate Assurance of Payment, (IV) Requiring Utility Providers to Return
            Deposits for Utility Services No Longer in Use, and (V) Granting Related Relief [Docket
            No. 11, filed on February 6,2019).

                     Response Deadline: February 21,2019 at 4:00 p.m. (ET). Extended to February
                     25,2019,at12:00 p.m. (ET) forthe Offrcial Committee of Unsecured Creditors.

                     Responses Received:

                     A.         Informal comments received from the Official Committee of Unsecured
                                Creditors.




{   1229.001-w00s4344.}                                  5
                   Case 19-10234-KG        Doc 189      Filed 02/26/19   Page 6 of 11



                   B.     Objection of Certain Utility Companies to the Debtors' Motion Seeking
                          Entry of Interim and Final Orders (I) Determining Adequate Assurance of
                          Payment for Future Utility Services, (II) Prohibiting Utility Providers from
                          Altering, Refusing, or Discontinuing Utility Services, (III) Establishing
                          Procedures for Determining Adequate Assurance of Payment, (IV)
                          Requiring Utility Providers to Return Deposits for Utility Services No
                          Longer in Use, and (V) Granting Related Relief [Docket No. 144, filed on
                          February 20,20191.

                   Related Documents

                   A.     Interim (I) Determining Adequate Assurance of Payment for Future Utility
                          Services, (II) Prohibiting Utility Providers from Altering, Refusing, or
                          Discontinuing Utility Services, (III) Establishing Procedures for
                          Determining Adequate Assurance of Payment, (IV) Requiring Utility
                          Providers to Return Deposits for Utility Services No Longer in Use, and
                          (V) Granting Related Relief [Docket No. 69, entered on February 7,
                          20rel.

                   B      Omnibus Notice of Second Day Hearing [Docket            No. 79, filed    on
                          February 7,20191.

                   C      Certification of Counsel Regarding Debtors' Motion Seeking Entry of
                          Interim and Final Orders (I) Determining Adequate Assurance of Payment
                          for Future Utility Services, (ID Prohibiting Utility Providers from
                          Altering, Refusing, or Discontinuing Utility Services, (III) Establishing
                          Procedures for Determining Adequate Assurance of Payment, (ry)
                          Requiring Utility Providers to Return Deposits for Utility Services No
                          Longer in Use, and (V) Granting Related Relief [Docket No. 187, filed on
                          February 26,20191.

                   Status: A certification of counsel has been filed and submitted in accordance
                              with the Court's procedures.

7        Debtors' Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors
         to Maintain and Administer Their Existing Customer Programs and Honor            Certain
         Prepetition Obligations Related Thereto and (II) Granting Related Relief [Docket No. 12,
         filed on February 6,20191.

                   Response Deadline: February 2I,2019 at 4:00 p.m. (ET). Extended to February
                   25,2019, at 12:00 p.m. (ET) for the Official Committee of Unsecured Creditors.




{t229.001-w0054344.}                                6
                       Case 19-10234-KG          Doc 189        Filed 02/26/19   Page 7 of 11



                       Responses Received:

                       A         Informal comments received from the Official Committee of Unsecured
                                 Creditors.

                       Related Documents:

                       A         Interim Order (I) Authorizing the Debtors to Maintain and Administer
                                 Their Existing Customer Programs and Honor Certain Prepetition
                                 Obligations Related Thereto and (II) Granting Related Relief [Docket No.
                                 67, entercd on February 7,2019).

                       B         Omnibus Notice of Second Day Hearing fDocket            No. 79, filed   on
                                 February 7,20191.

                       C         Certification of Counsel Regarding Debtors' Motion Seeking Entry of
                                 Interim and Final Orders (I) Authorizing the Debtors to Maintain and
                                 Administer Their Existing Customer Programs and Honor Certain
                                 Prepetition Obligations Related Thereto and (II) Granting Related Relief
                                 fDocket No. 182, filed on February 26,2019].

                       Status:      A certification of counsel has been   filed and submitted in accordance
                                    with the Court's procedures.

8            Debtors' Motion Seeking Entry of Interim and Final Orders (I) Authorizing Debtors to
             Pay Prepetition Claims of Certain Lien Claimants and ImportiExport Claimants, and (II)
             Granting Related Relief [DocketNo. 14, filed on February 6,2019].

                       Response Deadline: February    2I,2019 at 4:00 p.m. (ET). Extended to February
                       25, 2019, at 12:00 p.m. (ET) for the Official Committee of Unsecured Creditors.

                       Responses Received

                       A.        Informal comments received from the Official Committee of Unsecured
                                 Creditors.

                       Related Documents:

                       A.        Interim Order (I) Authorizing Debtors to Pay Prepetition Claims of
                                 Certain Lien Claimants and Import/Export Claimants, and (II) Granting
                                 Related Relief [DocketNo. 68, entered on February 7,20191.

                       B.        Omnibus Notice      of   Second Day Hearing [Docket No. 79, hled on
                                 February 7,20191.




{ 1229.00r   -w0054344.}                                    7
                    Case 19-10234-KG             Doc 189         Filed 02/26/19   Page 8 of 11



                    C             Certification of Counsel Regarding Debtors' Motion Seeking Entry of
                                  Interim and Final Orders (I) Authorizing Debtors to Pay Prepetition
                                  Claims of Certain Lien Claimants and Import/Export Claimants, and (II)
                                  Granting Related Relief [Docket No. 183, filed on February 26,20191.

                        Status:      A certification of counsel has been   filed and submitted in accordance
                                     with the Court's procedures.

9         Debtors' Motion Seeking Entry of Interim and Final Orders (I) Approving Notification
          and Hearing Procedures for Certain Transfers of and Declarations of V/orthlessness with
          respect to Common Stock and (II) Granting Related Relief [Docket No. 16, filed on
          February 6,20191.

                    Response Deadline: February 2I,2019 at 4:00 p.m. (ET). Extended to February
                    25,2079, at 12:00 p.m. (ET) for the Official Committee of Unsecured Creditors.

                    Responses Received:

                    A.            Informal comments received from the Offrcial Committee of Unsecured
                                  Creditors.

                    Related Documents:

                    A.            Interim Order (I) Approving Notification and Hearing Procedures for
                                  Certain Transfers of and Declarations of V/orthlessness with respect to
                                  Common Stock and (II) Granting Related Relief [Docket No. 66, entered
                                  on February 7,20191.

                    B.            Omnibus Notice      of   Second Day Hearing [Docket No. 79, flrled on
                                  February 7,20191.

                    C.            Notice   of Interim Order (I) Approving Notification and Hearing
                                  Procedures for Certain Transfers of and Declarations of V/orthlessness
                                  with Respect to Common Stock and (II) Granting Related Relief [Docket
                                  No. 85, filed on February 8, 20191.

                    D             Certification of Counsel Regarding Debtors' Motion Seeking Entry of
                                  Interim and Final Orders (I) Approving Notification and Hearing
                                  Procedures for Certain Tiansfers of and Declarations of Worthlessness
                                  with respect to Common Stock and (II) Granting Related Relief fDocket
                                  No. 185, filed on February 26,20191.

                    Status:          A certification of counsel has been filed and submitted in accordance
                                     with the Court's procedures.




{ 1229.001-W00s4344.}
                                                             8
                  Case 19-10234-KG       Doc 189     Filed 02/26/19   Page 9 of 11



MATTERS GOING FOR\üARD:

10.      Debtors' Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors
         to Assume the Consultant Agreement, (If Approving Procedures for Store Closing Sales,
         (III) Approving the Implementation of Customary Store Bonus Program and Payments to
         Non-insiders Thereunder, and (IV) Granting Related Relief [Docket No. 15, filed on
         February 6,2019).

                  Response Deadline: February 21,2019 at 4:00 p.m.   (ET). Extended to February
                  25, 2019, at 12:00 p.m. (ET) for the Official Committee of Unsecured Creditors.
                  Extended to February 25,2019 at 4:00 p.m. (ET) for the United States Attorney
                  for the District of Delaware.

                  Responses Received:

                  A.     Maricopa County Treasurer's Objection to Debtors' Motion Seeking Entry
                         of Interim and Final Orders (I) Authorizing the Debtors to Assume the
                         Consultant Agreement, (II) Approving Procedures for Store Closing Sales,
                         (III) Approving the Implementation of Customary Store Bonus Program
                         and Payments to Non-insiders Thereunder, and (IV) Granting Related
                         Relief [Docket No. 160, filed on February 21,2019].

                  B      Objection of the United States to Debtors' Motion Seeking Entry of
                         Interim and Final Orders (I) Authorizing the Debtors to Assume the
                         Consultant Agreement, (II) Approving Procedures for Store Closing Sales,
                         (III) Approving the Implementation of Customary Store Bonus Program
                         and Payments to Non-insiders Thereunder, and (IV) Granting Related
                         Relief [Docket No. 166, filed on February 22,2019].

                  Related Documents:

                  A      Interim Order (I) Authorizing the Debtors to Assume the Consultant
                         Agreement, (II) Approving Procedures for Store Closing Sales, (I[)
                         Approving the Implementation of Customary Store Bonus Program and
                         Payments to Non-insiders Thereunder, and (IV) Granting Related Relief
                         [Docket No. 64, entered on February 7,20191.

                  B      Omnibus Notice of Second Day Hearing [Docket          No. 79, filed   on
                         February 7,20191.

                  C      Declaration in Support Declaration of Mackenzie L. Shea in Support of
                         Debtors' Motion Seeking Entry of Interim and Final Orders (I)
                         Authorizing the Debtors to Assume the Consultant Agreement, (II)
                         Approving Procedures for Store Closings Sales, (III) Approving the
                         Implementation of Customary Store Bonus Program and Payments to
                         Non'Insiders Thereunder, and (IV) Granting Related Relief [Docket No.
                         168, filed on February 22,20191.


u229.001-w0054344.1                              9
                     Case 19-10234-KG          Doc 189        Filed 02/26/19   Page 10 of 11



                         D      Declaration of Sarah Baker in Support of Debtors' Motion Seeking Entry
                                of Interim and Final Orders (I) Authorizing the Debtors to Assume the
                                Consultant Agreement, (II) Approving Procedures for Store Closings
                                Sales, (III) Approving the Implementation of Customary Store Bonus
                                Program and Payments to Non-Insiders Thereunder, and (IV) Granting
                                Related Relief [Docket No. 169, filed on February 22,20191.

                         Status:   This matter is going forward.


11.        Debtors' Motion Seeking Entry of an Order (I) Authorizing and Approving Procedures to
           Reject Executory Contracts and Unexpired Leases, (II) Authorizing the Removal or
           Abandonment of Personal Property Remaining at a Rejected Location and (III) Granting
           Related Relief fDocket No. 17, filed on February 6,2019].

                         Response Deadline: February     21,2019 at4:00 p.m. (ET). Extended to February
                         22,2019 at 4:00 p.m.   (ET)   for Ballard Spahr LLP. Extended to February 25,
                         2019, at 12:00 p.m. (ET) for the Official Committee of Unsecured Creditors.

                         Responses Received:

                         A.     Objection of the United States to Debtors' Motion Seeking Entry of an
                                Order (I) Authorizing and Approving Procedures to Reject Executory
                                Contracts and Unexpired Leases, (II) Authorizing the Removal or
                                Abandonment of Personal Property Remaining at a Rejected Location and
                                (III) Granting Related Relief [Docket No. 166, filed on February 22,
                                20191.

                         Related Documents:

                         A.    Notice of Hearing Regarding Debtors' Motion Seeking Entry of an Order
                               (I) Authorizing and Approving Procedures to Reject Executory Contracts
                               and Unexpired Leases, (II) Authorizing the Removal or Abandonment of
                               Personal Property Remaining at a Rejected Location and (III) Granting
                               Related Relief [Docket No. 80, f,rled on February 7,2019].

                         Status:   This matter is going forward




{ r 229.001 -w00s4344.   }
                                                         10
                     Case 19-10234-KG   Doc 189        Filed 02/26/19    Page 11 of 11



Dated: February 26,2019                 LANDIS RATH & COBB LLP
Wilmington, Delaware
                                         az?
                                        Adam G. Landis Q.{o. 3a07)
                                        Matthew B. McGuire (No. 4366)
                                        Kimberly A. Brown Q.{o. 5138)
                                        Matthew R. Pierce (No. 5946)
                                        919 Market Street, Suite 1800
                                        Wilmington, Delaware 1 9801
                                        Telephone: (302) 467-4400
                                        Facsimile: (302)467-4450
                                        Email:        landis@lrclaw.com
                                                      mcguire@lrclaw.com
                                                      brown@lrclaw.com
                                                      pierce@lrclaw.com
                                        -and-

                                        KIRKLAND & ELLIS LLP
                                        Christopher T. Greco, P.C. (admitted pro hac vice)
                                        Derek I. Hunter (admittedpro hac vice)
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone: (212) 446-4800
                                        Facsimile: (212) 446-4900
                                        Email:         christopher.greco@kirkland.com
                                                       derek. hunter@kirkland. com
                                        -and-

                                        KIRKLAND & ELLIS LLP
                                        Angela M. Snell
                                        Spencer A. V/inters (admiuedpro hac vice)
                                        Catherine Jun
                                        300 North LaSalle
                                        Chicago, Illinois 60654
                                        Telephone: (312) 862-2000
                                        Facsimile: (312) 862-2200
                                        Email:          angela.snell@kirkland.com
                                                        spencer. winters@kirkland. com
                                                        catherine j un@kirkland. com



                                        Proposed Co-Counsel     for   the Debtors and Debtors in
                                        Possession




    1229.00r-W0054344.}                           11
{
